Exhibit 10.1

INDEMNITY AGREEMENT

This Agreement is made as of the      day of by and between Analogic
Corporation, a Massachusetts corporation (the “Corporation”), and (“ ”
[“Director/Executive Officer”]), [a/an director/executive officer] of the
Corporation.

INTRODUCTORY STATEMENT

Director/Executive Officer is currently serving as [a/an director/executive
officer] of the Corporation. The Corporation wishes Director/Executive Officer
to continue in such capacity. Director/Executive Officer is willing, under
certain circumstances, to continue in such capacity.

In the past, in addition to the indemnification to which Director/Executive
Officer is entitled pursuant to the By-Laws of the Corporation, and as
additional consideration for Director’s/Executive Officer’s service, the
Corporation has furnished, at its expense, directors’ and officers’ liability
insurance to protect Director/Executive Officer in connection with such service.
There has been, however, a substantial increase in corporate litigation which
subjects directors and officers to expensive litigation risks at the same time
that the availability of directors’ and officers’ liability insurance has been
severely limited and the cost of such insurance has increased and may not be
acceptable to the Corporation.

Director/Executive Officer has indicated his concern that the indemnities
available under the Corporation’s By-Laws and the liability insurance in effect
or which may be obtained may not be adequate to protect him against the risks
associated with his service to the Corporation. Director/Executive Officer has
indicated that he may not be willing to continue in office unless adequate
liability insurance, indemnification, or a combination of both will be provided.
It is the express policy of the Corporation to indemnify its directors and
executive officers so as to provide them with the maximum possible protection
permitted by law.

AGREEMENTS

Therefore, in order to induce Director/Executive Officer to continue to serve as
[a/an director/executive officer], and in consideration of Director’s/Executive
Officer’s continued service after the date hereof, the Corporation and
Director/Executive Officer agree as follows:

1. Definitions. For purposes of this Agreement:

a. The term “Court” means the court in which the Proceeding was brought or is
pending or a court having subject matter jurisdiction and personal jurisdiction
over the parties to the matter before such court;

b. “Disinterested Director” means a director of the Corporation who is not a
party to the Proceeding(s) in question;

c. The term “Expenses” includes, without limitation thereto, expenses of
investigations or judicial or administrative proceedings or appeals, attorneys’
and accounting fees and disbursements, taxes, expenses of being a witness in a
Proceeding, and any expenses of establishing a right to indemnification under or
otherwise enforcing this Agreement;

d. The term “Losses” means amounts which Director/Executive Officer pays as a
result of a claim or claims made against him in any Proceeding, including,
without limitation, damages, judgments, liabilities, fines, penalties, and sums
paid in compromise or settlement of a claim or claims;

e. The term “Proceeding” shall include any threatened, pending, or completed
action, suit, or proceeding, whether brought in the right of the Corporation or
otherwise and whether of a civil, criminal, administrative, or investigative
nature, in which Director/Executive Officer may be or may have been involved as
a party, a witness, or otherwise, by reason of the fact that Director/Executive
Officer is or was a director and/or officer of the Corporation, by reason of any
action taken by him or of any inaction on his part while acting as such director
and/or officer, or by reason of the fact that he is or was serving at the
request of the Corporation as a director, officer, trustee, employee, partner,
or agent of another corporation, partnership, joint venture, trust, or other
organization, whether or not he is serving in such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement
shall be requested or provided for under this Agreement; and

f. References to “other organization” shall include employee benefit plans;
references to “fines” shall include any excise tax or penalty assessed with
respect to any employee benefit plan; references to “serving at the request of
the Corporation” shall include any service as a director, officer, employee, or
agent of the Corporation which imposes duties on, or involves services by, such
director, officer, employee, or agent with respect to an employee benefit plan,
its participants, or its beneficiaries; and a person who acted in good faith and
in a manner he reasonably believed to be in the interest of, or not opposed to,
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner “in good faith, and in the reasonable belief that his
conduct was in, or not opposed to, the best interest of the Corporation” as
referred to in this Agreement.

2. Agreement to Serve. Director/Executive Officer agrees to serve or continue to
serve as [a/an director/executive officer] of the Corporation for so long as he
is duly elected or appointed or until the effective date of his written
resignation.

3. Indemnity in Third-Party Proceedings. The Corporation shall indemnify
Director/Executive Officer if he is a party to or is threatened to be made a
party to or is otherwise involved in any Proceeding, including, without
limitation, a Proceeding by or in the right of the Corporation to procure a
judgment in its favor, against all Losses and Expenses actually and reasonably
incurred by Director/Executive Officer in connection with the defense or
settlement of such Proceeding.

4. Indemnity in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify Director/Executive Officer if he is a party to or
threatened to be made a party to or otherwise involved in any Proceeding by or
in the right of the Corporation to procure a judgment in its favor by reason of
the fact that he was or is a director and/or officer of the Corporation or is or
was serving at the request of the Corporation as a director, officer, employee,
or agent of another corporation, partnership, joint venture, trust, or other
enterprise, against all Losses and Expenses actually and reasonably incurred in
connection with the defense or settlement of such Proceeding.

5. Right to Indemnification upon Application; Determination to Indemnify.

a. Subject to the provisions of Section 9 hereof as to the Advancement of
Expenses, indemnification under Sections 3 and 4 hereof shall be made no later
than forty-five (45) days after the Corporation is given written request
therefor by or on behalf of Director/Executive Officer. Director/Executive
Officer shall give to the Corporation written notice as soon as practicable of
any Proceeding for which indemnity will or could be sought hereunder; but the
omission so to notify the Corporation shall not relieve it from any liability it
may have to Director/Executive Officer to make indemnification payments
hereunder.

b. Unless prohibited by the express provisions of an applicable statute in a
specific case, indemnification pursuant to Sections 3 and 4 hereof and the
advancement of Expenses pursuant to Section 9 hereof, as the case may be, shall
be automatic and shall not require the approval of the Board of Directors or of
the stockholders of the Corporation, or of any other person or body. If such an
applicable statute does, however, expressly prohibit such mandatory
indemnification in any such specific case, the Corporation, nevertheless, shall
promptly cause a meeting of its Board of Directors or stockholders, as the case
may be, to be called and held (or, if permitted to take action by written
consent in lieu of a meeting, to obtain the requisite written consents) to take
action within thirty (30) days of the written request for indemnification
pursuant to Sections 3 or 4 or the advancement of Expenses pursuant to
Section 9, as the case may be, to determine whether to approve such request.
Such determination shall be made (i) by the Board of Directors of the
Corporation by a majority vote of a quorum consisting of Disinterested
Directors, or (ii) if such a quorum is not obtainable, or, even if obtainable a
quorum of Disinterested Directors so directs, by independent legal counsel in a
written opinion, or (iii) by a special litigation/indemnification committee of
the Board of Directors of the Corporation appointed by the Board, or (iv) by the
stockholders. Immediately upon such determination being so made, the Corporation
shall furnish the indemnification or advancement requested. If a determination
is made not to indemnify Director/Executive Officer or make the advancement,
Director/Executive Officer shall have the right to seek an independent
determination in favor of the request for indemnification or the advancement
from a Court as contemplated under Section 10 hereof and an order requiring the
Corporation to make the requested payments or to take such other action as
ordered by such Court.

If the Corporation does not respond to a written request for indemnification
pursuant to Sections 3 or 4 hereof or the advancement of Expenses pursuant to
Section 9, as the case may be, within said thirty (30) day period, the
Corporation shall be deemed to have waived any right to refuse to pay such claim
under this Agreement or the right to require that the request be approved by the
Board of Directors or the stockholders of the Corporation or by any other person
or body.

6. Limitations to Indemnification Rights. Notwithstanding any other provision of
this Agreement, the Corporation shall not be required to furnish indemnification
under Sections 3 or 4 of this Agreement in connection with any Proceeding:

a. based upon a specific finding by a Court in a final adjudication from which
there is no further right of appeal that (i) Director’s/Executive Officer’s
conduct which is the subject of the Proceeding was not in good faith, and in the
reasonable belief that his conduct was in, or not opposed to, the best interest
of the Corporation, or (ii) with respect to any Proceeding which is criminal in
nature, Director/Executive Officer had reasonable cause to believe his conduct
was unlawful;

b. for and to the extent payment is actually made to Director/Executive Officer
under a valid and collectible insurance policy (which limitation shall not apply
to any excess beyond the amount of payment to Director/Executive Officer under
such insurance);

c. based upon or attributable to Director/Executive Officer receiving an
improper personal benefit to which he was not legally entitled;

d. for an accounting of profits made or deemed by a Court to have been made from
the purchase or sale by Director/Executive Officer of securities of the
Corporation pursuant to Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or similar provisions of any federal, state, or local
statutory law or common law; or

e. based upon a specific finding by a Court in a final adjudication from which
there is no further right of appeal that such indemnification is not lawful.

7. Presumptions in Making Determinations to Indemnify. For the purposes of
Section 6 hereof, Director’s/Executive Officer’s conduct shall not be deemed to
have been not in good faith, and not based in the reasonable belief that his
conduct was in, or not opposed to, the best interest of the Corporation,
Director/Executive Officer shall not be deemed to have had any reasonable cause
to believe his conduct was unlawful, nor shall any presumption arise that
Director/Executive Officer did not meet any particular standard of conduct or
have any particular belief or that a Court has determined that indemnification
under this Agreement is not lawful if:

a. Director’s/Executive Officer’s conduct was based on the reports or records,
including financial statements, books of account, and other financial records,
of the Corporation or another organization, and other information and opinions,
in each case supplied to him or prepared by or under the supervision of (i) one
or more officers or employees of the Corporation whom Director/Executive Officer
reasonably believed to be reliable and competent in the matters presented,
(ii) counsel, public accountants, or other persons as to matters which
Director/Executive Officer reasonably believed to be within such person’s
professional or expert competence, or (iii) a duly constituted committee of the
Board of Directors of the Corporation upon which he does not serve, as to
matters within its delegated authority, which committee Director/Executive
Officer reasonably believed to merit confidence, unless it is determined that
Director/Executive Officer had knowledge concerning the matter in question that
would cause such reliance to be unwarranted; or

b. if any Proceeding is terminated by judgment, order, settlement (whether with
or without court approval), or conviction, or if a plea of guilty or of nolo
contendere, or its equivalent, is entered in any Proceeding.

8. Indemnification of Expenses in All Cases for Successful Defense.
Notwithstanding any other provisions of this Agreement, to the extent that
Director/Executive Officer has been successful, on the merits or otherwise, in
defense of any Proceeding or in defense of any claim, issue, or matter therein,
including the dismissal of an action without prejudice, Director/Executive
Officer shall be indemnified against all Expenses incurred in connection
therewith.

9. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Expenses incurred by Director/Executive Officer in any Proceeding
governed by Sections 3 or 4 shall be paid by the Corporation at reasonable
intervals in advance of any final disposition of such Proceeding, in each case
within ten (10) days after the Corporation receives Director’s/Executive
Officer’s written request therefor, provided that Director/Executive Officer
shall undertake to repay such amounts to the Corporation if it shall ultimately
be determined by a Court in a final adjudication from which there is no further
right of appeal that he was not entitled to indemnification of such Expenses.
Such undertaking need not be secured and shall be accepted by the Board of
Directors of the Corporation without reference to the financial ability of
Director/Executive Officer to make repayment. Advancement of Expenses pursuant
to this section shall not require approval of the Board of Directors or
stockholders of the Corporation, or of any other person or body.

10. Enforcement of this Agreement. Director/Executive Officer shall have the
right to commence litigation in any Court to enforce this Agreement
notwithstanding any previous determination not to provide indemnification
hereunder. The Corporation hereby consents to the assertion of personal
jurisdiction over it, and to venue, in any Court of record of the Commonwealth
of Massachusetts or of the United States in the Commonwealth. The burden of
proving that Director/Executive Officer is not entitled to indemnification or
advancement of Expenses requested by Director/Executive Officer shall be on the
Corporation.

11. Indemnification Hereunder Not Exclusive. This Agreement and the
indemnification provided by this Agreement shall not be deemed exclusive of or
affect any other rights to which Director/Executive Officer may be entitled
under the Corporation’s Articles of Organization or By-Laws, any other
agreement, any vote of stockholders or Disinterested Directors, the laws of the
Commonwealth of Massachusetts, or otherwise, both as to action in his official
capacity and as to action in another capacity while holding such office. The
indemnification under this Agreement shall continue as to Director/Executive
Officer even though he may have ceased to be a director or officer. The absence
of any express provision for indemnification hereunder shall not limit any right
of indemnification existing independently of this Agreement.

12. Partial Indemnification. If Director/Executive Officer is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Losses or Expenses actually and reasonably incurred by him in the
investigation, defense, appeal, or settlement of any Proceeding but not for the
total amount thereof, the Corporation shall nevertheless provide indemnification
to Director/Executive Officer for that portion of such Losses or Expenses for
which it is determined that Director/Executive Officer is entitled to be
indemnified hereunder.

13. Establishment of Trust. The Corporation shall, upon receipt of a written
request from Director/Executive Officer, certifying, inter alia, that
Director/Executive Officer has reasonable grounds to believe that
Director/Executive Officer may be made a party to a Proceeding for which
Director/Executive Officer may be entitled to be indemnified by the Corporation
under this Agreement, create a Trust (the “Trust”) for the benefit of
Director/Executive Officer, the Trustee of which shall be chosen by
Director/Executive Officer. From time to time, upon receipt of a written request
from Director/Executive Officer, the Corporation shall fund the Trust in amounts
sufficient to satisfy any and all Losses and Expenses reasonably anticipated at
the time of such request for which the Corporation may indemnify
Director/Executive Officer hereunder. The amount or amounts to be deposited in
the Trust pursuant to the foregoing funding obligation shall be determined by
mutual agreement of Director/Executive Officer and the Corporation or, if the
Corporation and Director/Executive Officer are unable to reach such an
agreement, by independent legal counsel selected by Director/Executive Officer.
The terms of the Trust shall provide that except upon the consent of
Director/Executive Officer and the Corporation, (i) the Trust shall not be
revoked or the principal thereof invaded, without the written consent of
Director/Executive Officer, (ii) the Trustee shall advance to Director/Executive
Officer, within twenty (20) days of a request by Director/Executive Officer, any
and all Expenses, Director/Executive Officer hereby agreeing to reimburse the
trustee of the Trust for all Expenses so advanced if it shall ultimately be
determined by a Court in a final adjudication from which there is no further
right of appeal that Director/Executive Officer is not entitled to be
indemnified under this Agreement, (iii) the Trust shall continue to be funded by
the Corporation in accordance with the funding obligations set forth in this
section, (iv) the Trustee shall promptly pay to Director/Executive Officer any
amounts to which Director/Executive Officer shall be entitled pursuant to this
Agreement, and (v) all unexpended funds in the Trust shall revert to the
Corporation upon a final determination by independent legal counsel selected by
Director/Executive Officer or a Court that Director/Executive Officer has been
fully indemnified with respect to the Proceeding giving rise to the
establishment of the Trust in question under the terms of this Agreement.

14. Savings Clause. If this Agreement or any portion hereof shall be invalidated
on any ground by any Court, then the Corporation shall nevertheless indemnify
Director/Executive Officer as to Losses and Expenses with respect to any
Proceeding to the fullest extent permitted by (i) any applicable portion of this
Agreement that shall not have been so invalidated, or (ii) any applicable law,
and the Corporation hereby consents and agrees that this Agreement may be
modified accordingly by any Court.

15. Notice. All notices, requests, demands, and other communications in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given when received if personally delivered or mailed by certified
mail or sent by nationwide overnight commercial courier to the parties hereto at
the addresses listed below for them or to such other address as either party may
give to the other party in the manner required by this section:

The Corporation:

      Analogic Corporation
8 Centennial Drive
Peabody, Massachusetts 01960

Attention:
  Vice President, General Counsel,
and Corporation Secretary
 
  [Director/Executive Officer]:
 
   

Notices shall be deemed received (i) three (3) days after the date postmarked if
sent by prepaid mail, and (ii) one (1) day after the date sent if sent by
nationwide overnight commercial courier, in either case, properly addressed.

16. Applicable Law. This Agreement shall be governed by and construed, and
enforced in accordance with, the laws of the Commonwealth of Massachusetts.

17. Amendment and Waiver. No amendment, modification, or waiver of any provision
of this Agreement shall be valid unless it be in writing and signed by the
Corporation and Director/Executive Officer. The waiver or the failure to take
action with regard to any breach of any term or condition of this Agreement
shall not be deemed to constitute a continuing waiver or a waiver of any other
breach of the same or any other term or condition.

18. Binding Nature; Enforceability by or on behalf of [Director/Executive
Officer] and Continuing Effect. This Agreement shall be binding upon and be
enforceable against the Corporation and its legal representatives, successors,
and assigns, including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Corporation. All agreements and obligations of the Corporation
under this Agreement shall inure to the benefit of, and be enforceable by,
Director/Executive Officer and Director’s/Executive Officer’s legal
representatives, executors, administrators, heirs, beneficiaries, and
distributees, and any other person representing the estate of Director/Executive
Officer (collectively, “Person”), continuously for so long as Director/Executive
Officer or any such Person or the estate of Director/Executive Officer, as the
case may be, shall be subject to any Proceeding for which indemnification
hereunder could have been sought by Director/Executive Officer.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

     
ANALOGIC CORPORATION
  [DIRECTOR/EXECUTIVE OFFICER]
By:
 

 
   
Name:
  [Name]
 
   
Title:
 

 
 


